 1 McGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorneys
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           1:12-CR-00266 AWI

12                                Plaintiff,             STIPULATION TO EXTEND TIME FOR
                                                         GOVERNMENT’S SUR-REPLY TO
13                          v.                           DEFENDANT’S MOTION TO REDUCE
14   LLOYD GEORGE KENNEY,                                SENTENCE AND ORDER THEREON

15                                Defendant.

16
            The United States of America, by and through McGREGOR W. SCOTT, United States Attorney,
17
     and KATHLEEN A. SERVATIUS, Assistant United States Attorney, and the defendant Lloyd George
18
     KENNEY, by and through his attorney, CAROLYN M. WIGGIN, hereby stipulate to extend the time
19
     for the government’s filing of its response to the defendant’s motion until October 25, 2019.
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
 1 Government counsel was recently assigned to case and requires additional time to prepare the

 2 government’s response. In light of this extension, the defendant’s sur-reply shall similarly be extended

 3 to November 15, 2019.

 4    Dated: March 14, 2018                               Respectfully,
 5                                                        McGREGOR W. SCOTT
                                                          United States Attorney
 6

 7                                                        /s/
                                                          KATHLEEN A. SERVATIUS
 8                                                        Assistant United States Attorney
 9
     Dated: October 11, 2019                        /s/ Carolyn M. Wiggin
10                                                  CAROLYN M. WIGGIN, Attorney for Lloyd Kenney
11
                                                      ORDER
12

13
     IT IS SO ORDERED.
14

15 Dated: October 15, 2019
                                                SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

      STIPULATION FOR EXTENSION OF TIME AND ORDER
      THEREON
30
